Citation Nr: 1417765	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963, from May 1963 to February 1964, from December 1965 to December 1970, and from June 1971 to October 1982.  The Veteran died on September [redacted], 2005.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in June 2010 and December 2011, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case reveals that further development is necessary prior to a final adjudication of the appellant's current claim.

In that regard, and as noted above, the Veteran died on September [redacted], 2005.  According to the Certificate of Death, the immediate cause of the Veteran's death was cardiorespiratory failure, due to, or as a consequence of, lung cancer, due to, or as a consequence of, status post cerebrovascular accident, due to, or as a consequence of, generalized atherosclerosis.  At the time of the Veteran's death, service connection was in effect for lumbosacral spine disability with radiculopathy, rated as 20 percent disabling; residuals of fracture of the right middle finger, evaluated as noncompensably disabling; and an appendectomy scar, also rated as noncompensably disabling.  

On VA examination in January 1983, approximately four months following the Veteran's discharge from service, radiographic studies of the Veteran's chest disclosed an incidental finding of calcification of the walls of the Veteran's abdominal aorta.  Significantly, and as noted above, atherosclerosis was reported to be one of the contributory causes of the Veteran's death.  Because it was unclear whether this finding shortly following discharge was indicative of atherosclerosis which might have begun in service, the Board remanded the appellant's claim in June 2010 in order that it might be forwarded to a VA cardiologist for a medical opinion regarding whether the January 1983 calcification was present prior to separation from service, and indicative of atherosclerosis.  Additionally noted was that there were some unexplained inservice cardiovascular findings which could use explanation.

In August 2010, a VA staff surgeon reviewed the Veteran's claims file and noted, in pertinent part, that a November 1978 inservice X-ray revealed some early calcification of the abdominal aorta.  The examiner explained that calcification of the abdominal aorta represented early atherosclerosis, but that it was not indicative of "generalized atherosclerosis," nor was it representative of the onset of cerebrovascular atherosclerosis which had presumably been the cause of the Veteran's stroke.  Significantly, the Board had specified in its prior remand that the VA medical opinion be provided by a cardiologist, and the August 2010 VA examiner identified himself only as a "staff surgeon."  Accordingly, in October 2010, the AMC/RO requested verification of the August 2010 VA examiner's credentials.  Should the August 2010 VA examiner fail to meet the criteria ordered by the Board at the time of its previous remand, the AMC/RO requested that an addendum opinion be provided from a VA staff cardiologist in compliance with the June 2010 remand order.  Significantly, at the time of the Board's December 2011 remand, it was noted that, based on the evidence of record, it did not appear that the August 2010 VA examiner, in fact, verified his credentials.  Nor did a clearly-identified VA staff cardiologist provide the requested addendum opinion regarding the 1983 calcification of the Veteran's abdominal aorta.  Noted by the Board was that the lack of an opinion from a cardiologist regarding whether the Veteran's January 1983 calcification was present prior to separation from service and indicative of atherosclerosis rendered the August 2010 VA examination inadequate due to a failure to provide the complete opinion requested in the Board's previous remand.  

Accordingly, at the time of the December 2011 remand, it was requested that the AMC/RO arrange for a VA cardiologist to review the Veteran's claims file and render an addendum opinion.  More specifically, the examining cardiologist was to review the Veteran's inservice cardiac studies and chest X-rays, as well as the findings of calcification on the January 1983 VA examination, and all other pertinent evidence, following which the examiner was to provide an opinion as to whether it was at least as likely as not the case that the Veteran's calcification of the abdominal aorta, noted shortly after service, was present prior to separation from service, and whether it was indicative of generalized atherosclerosis.  In addition, the examiner was to indicate what role any atherosclerosis would have had in contributing to the Veteran's death.

In January 2012, and in response to the Board's December 2011 remand, a VA physician offered his opinion regarding the contribution of atherosclerosis to the Veteran's death.  However, all indications are that the opinion in question was rendered by a specialist in internal medicine, and not by a cardiologist, as specifically requested by the Board.  Significantly, a remand by the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand, either personally, or as head of the Department.  See Stegall v. West, 18 Vet. App. 268, 271 (1998).

In light of the aforementioned, and in deference to the request of the Veteran's accredited representative, the case is once again REMANDED to the AMC/RO for the following action:

1.  The Veteran's entire claims folder should be furnished to a VA cardiologist with a request that he review the claims file, and render an addendum opinion.  More specifically, following a review of inservice cardiac studies and chest X-rays, as well as the findings of calcification on a January 1983 VA examination, and all other pertinent evidence of record, the examiner should offer an opinion as to whether it is at least as likely as not the case that the calcification noted in the Veteran's abdominal aorta shortly following service was present prior to separation from service, and whether it was indicative of generalized atherosclerosis.  In addition, the examiner should indicate what role, if any, atherosclerosis played in contributing to the Veteran's death.  Should it prove necessary, the examiner should reconcile his opinion with the other medical opinions of record.  Finally, the examining cardiologist should specifically comment as to whether the Veteran's calcification of the abdominal aorta, representing early atherosclerosis, caused or contributed substantially or materially to his death.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining cardiologist must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records (which currently contain no records) have been reviewed.

2.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examining cardiologist has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.

3.  The AMC/RO should then readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  Should the benefit sought on appeal remain denied, the appellant and her representative should be provided with an additional Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since August 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



